KAREN LECRAFT HENDERSON, Circuit Judge,
concurring.
While I agree with the remand to the Commission, I am apparently more concerned about the threshold jurisdictional question than my colleagues. I, at least, would like the Commission to explain how, as the petitioners say, it can do indirectly what it cannot do directly. Reply Br. of Pet’r at 4-5. The FERC’s jurisdiction does not extend to “facilities used in local distribution or only for the transmission of electric energy in intrastate commerce.” 16 U.S.C. § 824(b)(1). Nor does its jurisdiction extend to entities that are not “public utilities,” id. at § 824(e)-(f), which both parties agree the petitioners are not. The regulation providing for the annual charges authorizes the imposition of such costs only with respect to “public utilities.” 18 C.F.R. § 382.201(a). In response to the petitioners’ argument below that their transmission capacity entitlements as nonjurisdietional owners of part of the METC generation system should not be included in the calculation of the FERC’s annual charge, the Commission stated:
[Wjhether [petitioners] are considered customers or co-owners of the METC transmission system, the Commission’s annual charges may be allocated to them by METC for service provided by METC. METC is being assessed these costs based on the [petitioners] capacity entitlement being transmitted by the Midwest ISO over the Midwest ISO transmission system, under the Midwest ISO OATT, within the METC pricing zone.
104 F.E.R.C. ¶ 61,236 at 61,806 (2003). This “explanation,” to me, is less than compelling. It is the FERC’s responsibility to assert an adequate basis in law for its exercise of jurisdiction. City of Ft. Morgan v. FERC, 181 F.3d 1155, 1159 (10th Cir.1999); see also Oklahoma Natural Gas Co. v. FERC, 906 F.2d 708, 709 (D.C.Cir.1990) (“[W]e do not think the Commission’s terse explanation of the basis for its exercise of jurisdiction is adequate to permit judicial review.”). The FERC may be able to rest its jurisdictional claim on the foundation built in Order No. 888, see Promoting Wholesale Competition Through Open Access Non-Discriminatory Transmission Services by Public Utilities; Recovery of Stranded Costs by Public Utilities and Transmitting Utilities, Order No. 888, 61 Fed. Reg. 21,540 (final May 10, *3221996), on reh’g, Order No. 888-A, 62 Fed. Reg. 12,274 (March 14, 1997), order on reh’g, Order No. 888-B, 1997 WL 833250, 81 F.E.R.C. ¶ 61,248 (1997), order on reh’g, Order No. 888-C, 1998 WL 18148, 82 F.E.R.C. ¶ 61,046 (1998), or our earlier declaration in Midwest ISO Transmission Owners v. FERC, 373 F.3d 1361 (D.C.Cir.2004), that MISO’s operational authority over transmission loads on the system “reaches even the bundled and grandfathered loads that are not subject to MISO’s open-access tariff transmission rates.” Id. at 1369. In any event, I believe that it is the FERC, rather than this court, that must first, and adequately, explain the basis of its jurisdiction.